Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 1 and 14, the control device controlling the control valve module according to wind and/or load signals has not be adequately described.  There is no description of any wind signal and/or load signal that is measured or sensed and then being used as an input to any control of the control valve module.  The only suggestion of such a 
Regarding claims 2-13 and 15-17, there dependence on non-descriptive claims 1 or 14 renders the claims themselves non-descriptive.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claims 1 and 14, one is not enabled as to how the control device controls the control valve module according to wind and/or load signals.  It appears that only a position or angular position is described as a factor that would affect a control of the control valve module as taught in specification paragraph [0098] and figure 8.
Regarding claims 2-13 and 15-17, there dependence on non-enabled claims 1 or 14 renders the claims themselves non-enabled.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 17, as far as they are described and enabled, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Munk-Hansen (20140224048).  Munk-Hansen discloses (claims 1 and 14) a hydraulic driving system for barring for use in a wind generator set and method for barring thereof, characterized with three or more main drive hydraulic cylinders 14, which are divided into two groups 14a,14b to provide pulling and pushing forces to a driven impeller (wind turbine, paragraph [0085]), each main drive hydraulic cylinder 14 including a cylinder body and a piston rod which is disposed within the cylinder body to divide the cylinder body into a rod cavity and a rodless cavity (not depicted), wherein an inherent oil line for the rod cavity and an inherent oil line for the rodless cavity of each main drive hydraulic cylinder are controlled by an inherent control valve module and a control device, which controls the control valve module to simultaneously convert flow directions (inherent function of a directional control valve) of hydraulic oil in the oil line for the rod cavity and the oil line for the rodless cavity of at least one of the three or more main drive hydraulic cylinders (extend or retract to maintain rotor position while installing the blade).  Oil has to be supplied and exhausted from the hydraulic cylinder and controlled by a well-known valve source to extend and retract the cylinders to control such a large load during installation of blades on a large scale windmill.  Therefore it is inherent to include a control valve module, associated oil lines, and a control device to control the supply and exhaust of fluid to and from the hydraulic cylinder.
claim 17, Munk-Hansen further discloses a driving method for barring, which is used to drive an impeller of a wind generator set to rotate and maintain stationary at a predetermined position by the hydraulic driving system by initializing alignment (paragraphs [0007] – [0009]), determining rotation direction and rotation angle, driving main drive hydraulic cylinders to rotate a generator rotor by a small angle, maintaining position, retracting the main drive hydraulic cylinders and preparing for the next cycle, and cycling driving the main drive hydraulic cylinders to rotate the generator rotor when the driving does not reach a preset angle, and performing stopping and maintaining the position when the drive reaches the preset angle.  See paragraphs [0106] – [0107].
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Munk-Hansen, as applied to claim 1 above.  Regarding claims 2-9, official notice is taken that a reversing valve (i.e. a standard directional control valve), a pressure reducing valve, load balancing valves, high pressure oil supply via two load-sensitive variable displacement pumps are all well-known components to hydraulically control a hydraulic cylinder in a controlled manner.


Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other “barring” systems for use in a wind generator set and hydraulic circuits for operating hydraulic cylinders.




Allowable Subject Matter
Claims 10-13 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The improvements comprise (claim 10) a displacement sensor which is used to detect displacement of the piston rod, (claim 11) the number of the three or more main drive hydraulic cylinders being five, and the five main drive hydraulic cylinders being sequentially distributed as a thrust hydraulic cylinders, a tension hydraulic cylinder, a thrust hydraulic cylinder, a thrust hydraulic cylinder (404), and a tension hydraulic cylinder.  The improvements also comprises the method steps of (claim 15) acquiring a relative displacement amount of the main drive hydraulic cylinder, and controlling the main drive hydraulic cylinder to stop running when the relative displacement amount reaches a predetermined threshold. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
May 19, 2021